 Case 3:19-cr-00804-AET Document 481 Filed 04/07/21 Page 1 of 2 PageID: 1416




THOMAS J. GOSSÉ, ESQUIRE
126 White Horse Pike
Haddon Heights, New Jersey 08035
(856) 546-6600

Attorney for Defendant, Andre Morton

_______________________________________________________________________________
UNITED STATES OF AMERICA             :     UNITED STATES DISTRICT COURT
                                     :     DISTRICT OF NEW JERSEY
                  Plaintiff,         :
      v.                             :
                                     :     Case No. 3:19-CR-00804-AET
                                     :
                                     :
ANDRE MORTON                         :
                                     :
                  Defendant,         :
                                     :     ORDER SETTING CONDITIONS
________________________________ :     OF RELEASE


       This matter having been opened to the Court upon application of Thomas J. Gossé,

Esquire, appearing on behalf of the Defendant, Andre Morton, for an Order modifying the

conditions of pre-trial release to attend the funeral of relative Evelyn Dawson (Aunt), and both

United States Pretrial Services, Adrienne Smith and Assistant United States Attorney Martha

Kathleen Nye appearing on behalf of the United States of America, having provided no objection

to the request, and all relevant information having been provided to United States Pretrial

Services,

       IT IS on this WK       day of    $SULO,2021

       ORDERED that the Defendant’s conditions of release are modified as follows:

       1.      Defendant Andre Morton is permitted to travel to the State of North Carolina from

            Thursday, April 8, 2021 to Saturday, April 10, 2021.
Case 3:19-cr-00804-AET Document 481 Filed 04/07/21 Page 2 of 2 PageID: 1417




    2.      Defendant will depart no earlier than 8:00 A.M., on Thursday, April 8, 2021.

    3.      Defendant will return no later than 6:00 P.M., on Sunday, April 11, 2021.

    4.      Defendant Andre Morton will be staying at 1705 McKinley Avenue, Bern, NC,

         home of Arika Dawson (Defendant’s mother).

    5.      Defendant Andre Morton is permitted to attend the funeral of his relative Evelyn

         Dawson on Friday, April 9, 2021 at 1:00 PM at the Hedges and Highway Church,

         1601 National Highway, New Bern, North Carolina (Obituary attached as Exhibit 1)

    6.      Defendant will keep all toll receipts from his travels and provide a copies upon

         return along with a copy of the funeral program.

    7.      Defendant will NOT be electronically monitored during this time, but transmitter

         MUST and will remain on defendant’s ankle.



                                                  _______
                                                       _ ________________
                                                  ___________________________________
                                                  Honorable Do
                                                            Dougla
                                                            Douglasas E. Ar
                                                                         Arpert U.S.M.J.
